

Exhibit 10.1


UNITEDHEALTH GROUP INCORPORATED 2011 STOCK INCENTIVE PLAN
(AS AMENDED AND RESTATED IN 2018)




Section 1.Purpose; Adoption; Effect on Prior Plans.
(a)Purpose. The purpose of the UnitedHealth Group Incorporated 2011 Stock
Incentive Plan (as amended from time to time, the “Plan”) is to aid in
attracting and retaining employees, management personnel and other personnel and
members of the Board of Directors who are not also employees (“Non-Employee
Directors”) of UnitedHealth Group Incorporated (the “Company”) capable of
assuring the future success of the Company, to offer such personnel and
Non-Employee Directors incentives to put forth maximum efforts for the success
of the Company’s business and to afford such personnel and Non-Employee
Directors an opportunity to acquire a proprietary interest in the Company.
(b)Adoption. The Company hereby adopts the Plan, subject to approval by the
shareholders of the Company. As so established and approved, the Plan shall be
known as the “2011 Stock Incentive Plan.”
(c)Effect on Prior Plans. On the effective date of the Plan determined in
accordance with Section 11 of the Plan (the “Effective Date”), for purposes of
administration and share accounting pursuant to Sections 3 and 4 of the Plan,
the UnitedHealth Group Incorporated 2002 Stock Incentive Plan, as previously
amended (the “Prior Plan”), shall be considered to be incorporated in the Plan.
All outstanding options, restricted stock and other awards issued under the
Prior Plan shall remain subject to the terms and conditions of the Prior Plan,
but shares of stock relating to outstanding options, restricted stock or other
awards issued under the Prior Plan are considered shares of stock subject to the
Plan under Section 4 of the Plan. From and after the Effective Date of the Plan,
no further awards shall be made under the Prior Plan.
Section 2. Definitions.
As used in the Plan, the following terms shall have the meanings set forth
below:
(a)“Affiliate” shall mean (i) any entity that, directly or indirectly through
one or more intermediaries, is controlled by the Company and (ii) any entity in
which the Company has a significant equity interest, as determined by the
Committee.
(b)“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Award, or Non-Employee Director Award granted
under the Plan.
(c)“Award Agreement” shall mean any written certificate, agreement, contract or
other instrument or document evidencing any Award granted under the Plan.
(d)“Change in Control” shall have the meaning ascribed to such term in any Award
Agreement.
(e)“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.
(f)“Committee” shall mean the Compensation and Human Resources Committee of the
Board of Directors or such other committee of the Board of Directors as is
designated by such Board to administer the Plan and composed of not less than
two directors.
(g)“Corporate Transaction” shall mean the effective date of any of the following
transactions in which the Company does not survive (or does not survive as a
public company in respect of its Common Stock): (1) any merger, combination,
consolidation, or other reorganization; (2) any exchange of Common Stock or
other securities of the Company; (3) a sale of all or substantially all the
business, stock or assets of the Company; (4) a dissolution of the Company; or
(5) any other similar event.
(h)“Eligible Person” shall mean, subject to applicable securities laws, any
employee, officer or director (including any Non-Employee Director), or any
individual consultant or independent contractor, providing services to the
Company or any Affiliate whom the Committee determines to be an Eligible Person.
(i)“Fair Market Value” shall mean, with respect to any property (including,
without limitation, any Shares or other securities), the fair market value of
such property determined by such methods or procedures as shall be established
from time to time by the Committee. Notwithstanding the foregoing, for purposes
of the Plan, the Fair Market Value of Shares on a given date shall be, if the
Shares are then traded on the New York Stock Exchange,





--------------------------------------------------------------------------------



Exhibit 10.1


the closing price of the Shares as reported on the New York Stock Exchange on
such date or, if the New York Stock Exchange is not open for trading on that
date, the closing price on the immediately prior day on which the New York Stock
Exchange was open for trading; provided that, (i) solely for the purposes of
“cashless exercises” of Options permitted under Section 6(a)(iii) of this Plan,
the Fair Market Value of a Share shall be the price at which a Share was last
sold as reported on the New York Stock Exchange as of such valuation date and
(ii) in the case of an Award granted to an Eligible Person subject to tax or
legal requirements outside of the United States, the Committee may prescribe
another method for determining Fair Market Value if the Committee determines
such other method is advisable to satisfy local legal or regulatory requirements
or to obtain more beneficial tax treatment.
(j)“Incentive Stock Option” shall mean an option granted under Section 6(a) of
the Plan that is intended to meet the requirements of Section 422 of the Code or
any successor provision.
(k)“Non-Employee Director Award” shall mean an Award granted under Section 6(f)
of the Plan.
(l)“Non-Qualified Stock Option” shall mean an option granted under Section 6(a)
of the Plan that is not an Incentive Stock Option.
(m)“Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.
(n)“Participant” shall mean an Eligible Person designated to be granted an Award
under the Plan.
(o)“Performance Award” shall mean any right granted under Section 6(d) of the
Plan.
(p)“Person” shall mean any individual, corporation, limited liability company,
partnership, association or trust.
(q)“Restricted Stock” shall mean any Share granted under Section 6(c) of the
Plan.
(r)“Restricted Stock Unit” shall mean any unit granted under Section 6(c) of the
Plan evidencing the right to receive a Share (or a cash payment equal to the
Fair Market Value of a Share) at some future date.
(s)“Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934.
(t)“Shares” shall mean shares of Common Stock, $.01 par value, of the Company or
such other securities or property as may become subject to Awards pursuant to an
adjustment made under Section 7(c) of the Plan.
(u) “Stock Appreciation Right” shall mean any right granted under Section 6(b)
of the Plan.
Section 3. Administration.
(a)Power and Authority of the Committee. The Plan shall be administered by the
Committee. Subject to the terms of the Plan and applicable law, the Committee
shall have full power and authority to: (i) designate Participants; (ii)
determine the type or types of Awards to be granted to each Participant under
the Plan; (iii) determine the number of Shares to be covered by (or with respect
to which payments, rights or other matters are to be calculated in connection
with) each Award; (iv) determine the terms and conditions of any Award or Award
Agreement; (v) subject to Section 7(b), amend the terms and conditions of any
Award or Award Agreement and accelerate the exercisability or lapse of
restrictions relating to Awards; (vi) determine whether, to what extent and
under what circumstances Awards may be exercised in cash, Shares, other
securities, other Awards or other property, or canceled, forfeited or suspended;
(vii) determine whether, to what extent and under what circumstances cash,
Shares, other securities, other Awards, other property and other amounts payable
with respect to an Award under the Plan shall be deferred either automatically
or at the election of the holder thereof or the Committee; (viii) interpret and
administer the Plan and any instrument or agreement relating to, or Award made
under, the Plan; (ix) establish, amend, suspend or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (x) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations and other decisions under or with
respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive and binding
upon any Participant, any holder or beneficiary of any Award and any employee of
the Company or any Affiliate.





--------------------------------------------------------------------------------



Exhibit 10.1


(b)Delegation. The Committee may delegate to one or more officers of the Company
or any Affiliate, or a committee of such officers, the authority, subject to
such terms and limitations as the Committee shall determine, to grant Awards to
Eligible Persons who are not officers or directors of the Company for purposes
of Section 16 of the Securities Exchange Act of 1934, as amended. The Committee
shall not delegate its powers and duties under the Plan in any manner that would
cause the Plan not to comply with the requirements of Section 162(m) of the
Code.
Section 4. Shares Available for Awards.
(a)Shares Available. Subject to adjustment as provided in Sections 4(b) and
7(c), the total number of Shares available for granting Awards under the Plan
shall be 238,103,375 (119,882,476 of which were previously authorized and
subject to outstanding Awards under the Prior Plan). Shares that are subject to
or underlie Awards granted under the Plan which expire, are cancelled or
terminated, are forfeited, fail to vest, or for any other reason are not paid or
delivered under the Plan, and Shares that are subject to any Awards that are
settled in cash or a form other than Shares, shall again be available for
subsequent Awards under the Plan based on the number of Shares counted at the
time of grant pursuant to Section 4(b) of the Plan. Any Shares that are used by
a Participant as full or partial payment to the Company of the purchase or
exercise price relating to an Award, or in connection with satisfaction of tax
obligations relating to an Award, (in each case, whether by actual delivery,
attestation or having shares withheld from the Award) shall not be available for
subsequent Awards under the Plan. To the extent that Shares are delivered
pursuant to the exercise of a Stock Appreciation Right, the number of underlying
Shares as to which the exercise related shall be counted against the foregoing
Share limit, as opposed to only counting the shares issued. (For purposes of
clarity, if a Stock Appreciation Right relates to 100,000 Shares and is
exercised at a time when the payment due to the Participant is 15,000 Shares,
100,000 Shares shall be charged against the foregoing Share limit with respect
to such exercise.) For purposes of the previous three sentences, the terms
“Award” and “Stock Appreciation Right” shall explicitly include any Awards and
Stock Appreciation Rights, respectively, granted under the Plan as well as any
Awards or Stock Appreciation Rights, respectively, outstanding under the Prior
Plan as of the Effective Date of the Plan.
(b)Accounting for Awards. For purposes of this Section 4, if an Award entitles
the holder thereof to receive or purchase Shares, the number of Shares covered
by such Award or to which such Award relates shall be counted, in accordance
with this Section 4(b), on the date of grant of such Award against the aggregate
number of Shares available for granting Awards under the Plan; provided,
however, that the number of Shares covered by a Performance Award or to which
such Performance Award relates shall be counted against the aggregate number of
Shares available for granting Awards under the Plan on the date such Performance
Awards vest. With respect to Options, Stock Appreciation Rights and any Awards
other than Options and Stock Appreciation Rights that were granted prior to the
Company’s 2015 Annual Meeting of Shareholders, the number of Shares available
for Awards under the Plan shall be reduced by one Share for each Share covered
by such Award or to which such Award relates. With respect to any Awards other
than Options and Stock Appreciation Rights that were granted after the Company’s
2015 Annual Meeting of Shareholders, the number of Shares available for Awards
under the Plan shall be reduced by 2.5 Shares for each Share covered by such
Award or to which such Award relates. The number of Shares covered by any
dividends and/or dividend equivalents paid or credited in respect of an Award
shall be counted on the dividend payment date against the aggregate number of
Shares available for granting Awards under the Plan. Such Shares may again
become available for granting Awards under the Plan pursuant to the provisions
of Section 4(a) of the Plan, subject to the limitations set forth in Section
4(d) of the Plan.
(c)Incentive Stock Options. Notwithstanding the foregoing, the number of Shares
available for granting Incentive Stock Options under the Plan shall not exceed
25,000,000, subject to adjustment as provided in Section 7(c) of the Plan and
Sections 422 or 424 of the Code or any successor provisions.
(d)Award Limitations Under the Plan. No Eligible Person may be granted any
Options or Stock Appreciation Rights with respect to more than 5,000,000 Shares
(subject to adjustment as provided in Section 7(c) of the Plan), in the
aggregate, in any calendar year. In addition, no Eligible Person may be granted
any Awards (other than Options or Stock Appreciation Rights subject to the limit
of the preceding sentence) that qualify as “qualified performance-based” Awards
within the meaning of Section 162(m) of the Code with respect to more than
5,000,000 Shares (subject to adjustment as provided in Section 7(c) of the
Plan), in the aggregate, in any calendar year. Awards that are cancelled during
the year shall be counted against these limits to the extent required by Section
162(m) of the Code.
(e)Minimum Vesting Requirements. No Award granted under the Plan shall become
exercisable or vest until at least twelve (12) months following the date of
grant of the Award; provided, however, that up to 5% of the aggregate number of
Shares available for grant under the Plan may be subject to Awards that do not
meet such exercisability or vesting requirements (as applicable), pursuant to
Section 6(e) of the Plan.





--------------------------------------------------------------------------------



Exhibit 10.1


Section 5. Eligibility.
Any Eligible Person, including any Eligible Person who is an officer or director
of the Company or any Affiliate, shall be eligible to be designated a
Participant; provided, however, that an Incentive Stock Option may be granted
only to full-time or part-time employees (which term as used herein includes,
without limitation, officers and directors who are also employees), and an
Incentive Stock Option shall not be granted to an employee of an Affiliate
unless the Affiliate is also a “subsidiary corporation” of the Company within
the meaning of Section 424(f) of the Code or any successor provision.
Section 6. Awards.
(a)Options. The Committee is hereby authorized to grant Options to Participants
with the following terms and conditions and with such additional terms and
conditions not inconsistent with the provisions of the Plan as the Committee
shall determine:
(i)Exercise Price. The purchase price per Share purchasable under an Option
shall be determined by the Committee; provided, however, that such purchase
price shall not be less than 100% of the Fair Market Value of a Share on the
date of grant of such Option.
(ii)Option Term. The term of each Option shall be fixed by the Committee at the
time of grant but in no event shall any Option have a term of more than 10
years.
(iii)Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part and the method or
methods by which, and the form or forms in which, payment of the exercise price
with respect thereto may be made or deemed to have been made (including, without
limitation, cash, loans, Shares previously owned by the Participant (or a
reduction in the number of Shares otherwise deliverable to the Participant on
exercise of the Option), other securities, other Awards or other property, or
any combination thereof, having a Fair Market Value on the exercise date equal
to the relevant exercise price; or, subject to such procedures as the Committee
may adopt, pursuant to a “cashless exercise” with a third party who provides
financing for the purposes of (or who otherwise facilitates) such exercise).
Such “cashless exercise” procedures with a third-party shall require (i) a valid
exercise of the Awards and (ii) Participants to be legal owners of the shares
subject to the Awards (even if the Participants do not pay the exercise price
before the sale of the shares subject to the Awards).
(b)Stock Appreciation Rights. The Committee is hereby authorized to grant Stock
Appreciation Rights to Participants subject to the terms of the Plan and any
applicable Award Agreement. A Stock Appreciation Right granted under the Plan
shall confer on the holder thereof a right to receive upon exercise thereof the
excess of (i) the Fair Market Value of one Share on the date of exercise (or, if
the Committee shall so determine, at any time during a specified period before
or after the date of exercise) over (ii) the grant price of the Stock
Appreciation Right as specified by the Committee, which price shall not be less
than 100% of the Fair Market Value of one Share on the date of grant of the
Stock Appreciation Right. The term of each Stock Appreciation Right shall be
fixed by the Committee at the time of grant but in no event shall any Stock
Appreciation Right have a term of more than 10 years. Subject to the terms of
the Plan and any applicable Award Agreement, the methods of exercise, dates of
exercisability, methods of settlement and any other terms and conditions of any
Stock Appreciation Right shall be as determined by the Committee. The Committee
may impose such conditions or restrictions on the exercise of any Stock
Appreciation Right as it may deem appropriate.
(c)Restricted Stock and Restricted Stock Units. The Committee is hereby
authorized to grant Awards of Restricted Stock and Restricted Stock Units to
Participants with the following terms and conditions and with such additional
terms and conditions not inconsistent with the provisions of the Plan as the
Committee shall determine:
(i)Restrictions. Shares of Restricted Stock and Restricted Stock Units shall be
subject to such restrictions as the Committee may impose (including, without
limitation, any limitation on the right to vote a Share of Restricted Stock or
the right to receive any dividend or other right or property with respect
thereto), which restrictions may lapse separately or in combination at such time
or times, in such installments or otherwise as the Committee may deem
appropriate. Any dividends and/or dividend equivalents paid or credited in
respect of an Award of Restricted Stock or Restricted Stock Units that is
subject to performance-based or time-based vesting requirements will be subject
to termination and forfeiture to the same extent as the corresponding portion of
the Award to which they relate. Except as otherwise provided herein, Awards of
Restricted Stock and Restricted Stock Units shall contain restrictions that
lapse no sooner than over a period of three years following the date of grant
or, in the case of Awards with performance-based vesting provisions, no sooner
than over a period of one year





--------------------------------------------------------------------------------



Exhibit 10.1


following the date of grant; provided, however, that no restriction as to any
portion of such Awards may lapse sooner than 12 months from the date of grant.
(ii)Forfeiture; Delivery of Shares. Except as otherwise determined by the
Committee, upon termination of employment (as determined under criteria
established by the Committee) during the applicable restriction period, all
Shares of Restricted Stock and all Restricted Stock Units at such time subject
to restriction shall be forfeited and reacquired by the Company; provided,
however, that the Committee may, when it finds that a waiver would be in the
best interest of the Company, waive in whole or in part any or all remaining
restrictions with respect to Shares of Restricted Stock or Restricted Stock
Units. In the case of Restricted Stock, Shares shall be issued at the time such
Awards are granted and may be certificated or uncertificated. Shares
representing Restricted Stock that is no longer subject to restrictions shall be
delivered to the holder thereof promptly after the applicable restrictions lapse
or are waived. In the case of Restricted Stock Units, no Shares shall be issued
at the time such Awards are granted. Unless a delayed payment date is provided
under the terms of the Award, upon the lapse or waiver of restrictions and the
restricted period relating to Restricted Stock Units evidencing the right to
receive Shares, such Shares shall be issued and delivered to the holders of the
Restricted Stock Units. The Committee may from time to time establish procedures
pursuant to which a Participant may elect to defer, until a time or times later
than the end of the restricted period relating to Restricted Stock Units,
receipt of all or a portion of the Shares subject to such Restricted Stock
Units, all on such terms and conditions as the Committee shall determine.
(d)Performance Awards. The Committee is hereby authorized to grant Performance
Awards to Eligible Persons subject to the terms of the Plan and any applicable
Award Agreement.
(i)A Performance Award granted under the Plan (1) may be denominated or payable
in cash, Shares (including, without limitation, Restricted Stock or Restricted
Stock Units), other securities, other Awards or other property and (2) shall
confer on the holder thereof the right to receive payments, in whole or in part,
upon the achievement of such performance goals during such performance periods
as the Committee shall establish. Subject to the terms of the Plan and any
applicable Award Agreement, the performance goals to be achieved during any
performance period, the length of any performance period, the amount of any
Performance Award granted, the amount of any payment or transfer to be made
pursuant to any Performance Award and any other terms and conditions of any
Performance Award shall be determined by the Committee. Notwithstanding the
immediately preceding sentence, the length of a performance period shall not be
less than three (3) months.
(ii)Performance Awards granted under this Section 6(d) may be intended to
satisfy the requirements for “performance-based compensation” within the meaning
of Section 162(m) of the Code. The specific performance goals for any such
Performance Awards shall be, on an absolute or relative basis, established based
on one or more of the following business criteria as selected by the Committee
in its sole discretion: earnings per share, cash flow (which means cash and cash
equivalents derived from either net cash flow from operations or net cash flow
from operations, financing and investing activities), stock price, total
stockholder return, net operating profit, margins (including gross or operating
margins), gross revenue, revenue growth, operating income (before or after
taxes), earnings or net earnings (before or after interest, taxes, depreciation
and/or amortization), return measures (including, but not limited to, return on
equity, assets, net investment, invested capital, sales or revenues), funds from
operations, productivity ratios, performance against operating budget goals,
operating efficiency, productivity ratios, economic value added, working capital
target, expense targets, cost containment or reduction, market share, business
pipeline, stewardship goals (including, but not limited to, customer, employee
and provider satisfaction and engagement), or any combination thereof. These
terms are used as applied under generally accepted accounting principles or in
the financial reporting of the Company or one of its Affiliates. To qualify
Performance Awards as performance-based under Section 162(m), the applicable
business criteria and specific performance goals must be established and
approved by the Committee during the first 90 days of the performance period
(and, in the case of performance periods of less than one year, in no event
after 25% or more of the performance period has elapsed) and while performance
relating to such performance goals remains substantially uncertain within the
meaning of Section 162(m) of the Code. The terms of any such Performance Award
may specify the manner, if any, in which performance targets shall be adjusted
to mitigate the unbudgeted impact of material, unusual or nonrecurring gains and
losses, accounting changes or other extraordinary events not foreseen at the
time the targets were set unless the Committee provides otherwise at the time of
establishing the targets. The applicable performance measurement period may not
be less than three months nor more than 10 years. To the extent that any
Performance Award (other than an Option or Stock Appreciation Right) is intended
to qualify as performance-based compensation under Section 162(m) of the Code,
the Committee must certify in writing that the performance target(s) and any
other material terms of the Performance Award were in fact timely satisfied
prior to the payment of such Award. As required pursuant to Section 162(m) of
the Code and the regulations promulgated thereunder, the Committee’s





--------------------------------------------------------------------------------



Exhibit 10.1


authority to grant new Awards that are intended to qualify as performance-based
compensation within the meaning of Section 162(m) of the Code (other than
Options and Stock Appreciation Rights) shall terminate upon the first meeting of
the Company’s shareholders that occurs in the fifth year following the year in
which the Company’s shareholders first approve this Plan, subject to any
subsequent extension that may be approved by shareholders.
(iii)The maximum number of Shares which may be delivered pursuant to Performance
Awards intended to qualify as “performance-based compensation” under Section
162(m) (other than Options and Stock Appreciation Rights, and other than cash
awards covered by the following sentence) that are granted to any one
Participant in any one calendar year shall not exceed 5,000,000 shares, either
individually or in the aggregate, subject to adjustment as provided in Section
7(c). The aggregate amount of compensation to be paid to any one Participant in
respect of all Performance Awards intended to qualify as performance-based
compensation under Section 162(m) that are payable only in cash and granted to
that Participant in any one calendar year shall not exceed $10,000,000. Awards
that are cancelled during the year shall be counted against these limits to the
extent required by Section 162(m) of the Code.
(e)Special Share Limit. The Committee is hereby authorized to grant to
Participants such other Awards that are denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Shares
(including, without limitation, securities convertible into Shares), as are
deemed by the Committee to be consistent with the purpose of the Plan; provided,
however, that such grants must comply with applicable law. Subject to the terms
of the Plan and any applicable Award Agreement, the Committee shall determine
the terms and conditions of such Awards. In no event, however, may Shares issued
in respect of Awards which do not meet the minimum vesting and exercisability
requirements set forth in Section 4(e) exceed 5% of the aggregate number of
Shares available for grant under the Plan. For purposes of clarity, Awards may
be granted that do not satisfy the minimum vesting and exercisability
requirements set forth in Section 4(e), but any Shares issued in respect of such
Awards shall be counted against the Share limit of the immediately preceding
sentence. Shares covered by an Award that are forfeited, as well as Shares that
are subject to or underlie Awards which expire, are cancelled or terminated, are
forfeited, fail to vest, or for any other reason are not paid or delivered under
the Plan, and Shares that are subject to any Awards that are settled in cash or
a form other than Shares, shall not count against the special Share limit of
this Section 6(e).
(f)Non-Employee Director Awards. The Committee is authorized to grant to
Non-Employee Director Awards denominated in Options, SARs, Restricted Stock,
Restricted Stock Units, Shares or such other Share-based award as it shall
determine is necessary and appropriate. Any such Award may have such vesting (or
no vesting requirements) as the Committee may determine and may also be subject
to any holding requirement as the Committee determines in its sole discretion.
For the avoidance of doubt, Non-Employee Director Awards which do not meet the
minimum vesting and exercisability requirements set forth in Section 4(e) shall
count against and be subject to the special Share limitations of Section 6(e).
(g)General.
(i)Consideration for Awards. Awards may be granted for no cash consideration or
for any cash or other consideration as may be determined by the Committee or
required by applicable law.
(ii)Awards May Be Granted Separately or Together. Awards may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with or
in substitution for any other Award or any award granted under any plan of the
Company or any Affiliate other than the Plan. Awards granted in addition to or
in tandem with other Awards or in addition to or in tandem with awards granted
under any such other plan of the Company or any Affiliate may be granted either
at the same time as or at a different time from the grant of such other Awards
or awards.
(iii)Forms of Payment Under Awards. Subject to the terms of the Plan and of any
applicable Award Agreement, payments or transfers to be made by the Company or
an Affiliate upon the grant, exercise or payment of an Award may be made in such
form or forms as the Committee shall determine (including, without limitation,
cash, Shares, other securities, other Awards or other property or any
combination thereof), and may be made in a single payment or transfer, in
installments or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee. Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments.
(iv)Limits on Transfer of Awards. No Award and no right under any such Award
shall be transferable by a Participant otherwise than by will or by the laws of
descent and distribution or pursuant to a domestic relations order; provided,
however, that, if so determined by the Committee, a Participant may, in the
manner established by





--------------------------------------------------------------------------------



Exhibit 10.1


the Committee, designate a beneficiary or beneficiaries to exercise the rights
of the Participant and receive any property distributable with respect to any
Award upon the death of the Participant; and provided, further, that except in
the case of an Incentive Stock Option, Awards may be transferable as
specifically provided in any applicable Award Agreement or amendment thereto
pursuant to terms determined by the Committee and subject to all applicable laws
(including, without limitation, applicable securities and tax laws). Except as
otherwise provided in any applicable Award Agreement or amendment thereto (other
than an Award Agreement relating to an Incentive Stock Option), pursuant to
terms determined by the Committee, each Award or right under any Award shall be
exercisable during the Participant’s lifetime only by the Participant or, if
permissible under applicable law, by the Participant’s guardian or legal
representative. Any Award which is transferred pursuant to a domestic relations
order or as otherwise permitted by the Plan and the applicable Award Agreement
shall remain subject to the terms and conditions set forth in the Award
Agreement and the Plan. Except as otherwise provided in any applicable Award
Agreement or amendment thereto (other than an Award Agreement relating to an
Incentive Stock Option), no Award or right under any such Award may be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company or any Affiliate.
(v)Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee at the time of grant but in no event shall any Award
have a term of more than 10 years.
(vi)Restrictions; Securities Exchange Listing. All certificates for Shares or
other securities delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations and
other requirements of the Securities and Exchange Commission and any applicable
federal or state securities laws, and the Committee may cause a legend or
legends to be placed on any such certificates to make appropriate reference to
such restrictions. If the Shares or other securities are traded on a securities
exchange, the Company shall not be required to deliver any Shares or other
securities covered by an Award unless and until such Shares or other securities
have been listed or admitted for trading on such securities exchange. The person
acquiring any securities under this Plan will, if requested by the Company or
one of its Affiliates, provide such assurances and representations to the
Company or one of its Affiliates as the Committee may deem necessary or
desirable to assure compliance with all applicable legal and accounting
requirements.
Section 7. Amendment and Termination; Adjustments.
Except to the extent prohibited by applicable law and unless otherwise expressly
provided in an Award Agreement or in the Plan:
(a)Amendments to the Plan. The Board of Directors of the Company may amend,
alter, suspend, discontinue or terminate the Plan at any time and from time to
time; provided, however, that, notwithstanding any other provision of the Plan
or any Award Agreement, without the approval of the shareholders of the Company,
no such amendment, alteration, suspension, discontinuation or termination shall
be made that, absent such approval, would violate any rules or regulations of
the New York Stock Exchange or any other national securities exchange that is
applicable to the Company. Furthermore, shareholder approval shall be required
for any amendments to the Plan which would (i) materially increase the benefits
accruing to Participants; (ii) materially increase the number of securities
which may be issued under the Plan; (iii) materially modify the requirements for
participation under the Plan; or (iv) require shareholder approval under
applicable law or any applicable listing agency or under Sections 162, 422 or
424 of the Code to preserve the intended tax consequences of the Plan.
(b)Amendments to Awards. Except as otherwise explicitly provided herein, the
Committee may waive any conditions of or rights of the Company under any
outstanding Award, prospectively or retroactively. The Committee may not amend,
alter, suspend, discontinue or terminate any outstanding Award in any manner
materially adverse to the Participant or holder or beneficiary thereof,
prospectively or retroactively, without the consent of such Participant or
holder or beneficiary. Adjustments and other actions contemplated by Section
7(c) shall not be deemed to constitute amendments of Awards for purposes of this
Section 7(b). Notwithstanding any other provision herein and except as provided
in Section 7(c) hereof or as may be approved by shareholders, no Option or Stock
Appreciation Right may be amended to reduce its initial exercise price, canceled
and replaced with an Option or Stock Appreciation Right having a lower exercise
price, or canceled and exchanged for cash or another Award for the purpose of
repricing the Award.
(c)Adjustments. In the event that any dividend or other distribution (whether in
the form of cash, Shares, other securities or other property), recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase or exchange of Shares or other
securities of the Company or other similar corporate





--------------------------------------------------------------------------------



Exhibit 10.1


transaction or event affecting the Shares would be reasonably likely to result
in the diminution or enlargement of any of the benefits or potential benefits
intended to be made available under the Plan or under an Award (including,
without limitation, the benefits or potential benefits of provisions relating to
the term, vesting or exercisability of any Option, and any Change in Control or
similar provisions of any Award), the Committee shall, in such manner as it
shall deem equitable or appropriate in order to prevent such diminution or
enlargement of any such benefits or potential benefits, adjust any or all of (i)
the number and type of Shares (or other securities or other property) which
thereafter may be made the subject of Awards, (ii) the number and type of Shares
(or other securities or other property) subject to outstanding Awards and (iii)
the purchase or exercise price with respect to any Award; provided, however,
that the number of Shares covered by any Award or to which such Award relates
shall always be a whole number.
(d)Correction of Defects, Omissions and Inconsistencies. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem desirable to
carry the Plan into effect.                            
Section 8. Corporate Transactions - Assumption and Termination of Awards.
Upon the occurrence of any Corporate Transaction, the Committee may make
provision for a cash payment in settlement of, or for the assumption,
substitution or exchange of any or all outstanding share-based Awards or the
cash, securities or property deliverable to the holder of any or all outstanding
share-based Awards, based upon, to the extent relevant under the circumstances,
the distribution or consideration payable to holders of the Common Stock upon or
in respect of such event. The Board of Directors or the Committee may also
terminate each Award upon the effective date of a Corporate Transaction, subject
to the following provisions:
•
unless otherwise provided in the applicable Award Agreement, each Option and
Stock Appreciation Right outstanding at the effective date of the Corporate
Transaction shall become fully vested, each then-outstanding Award of Restricted
Stock and Restricted Stock Units shall fully vest free of restrictions, and each
other then-outstanding Award granted under the Plan shall become payable to the
holder of such Award; and

•
to the extent provision has not been made for the cash settlement of any
outstanding Options and Stock Appreciation Rights, the holder of each Option or
Stock Appreciation Right shall be given reasonable advance notice of the
impending termination and a reasonable opportunity to exercise his or her
outstanding vested Options and Stock Appreciation Rights (after giving effect to
any accelerated vesting required in the circumstances) in accordance with their
terms before the termination of such Awards (except that in no case shall more
than ten days’ notice of the impending termination be required and any
acceleration of vesting and any exercise of any portion of an Award that is so
accelerated may be made contingent upon the closing of the transaction).

The Committee may adopt such valuation methodologies for outstanding Awards as
it deems reasonable in the event of a cash or property settlement and, in the
case of Options and Stock Appreciation Rights, may base such settlement solely
upon the excess (if any) of the per share amount payable for the Common Stock in
respect of such transaction over the exercise price of the Award. The Committee
may take the actions contemplated by this Section 8 immediately prior to the
transaction (as opposed to on the occurrence of the transaction) to the extent
that the Committee deems the action necessary to permit the Participant to
realize the benefits intended to be conveyed with respect to the underlying
Shares.





--------------------------------------------------------------------------------



Exhibit 10.1


Section 9. Income Tax Withholding.
In order to comply with all applicable federal, state or local income tax laws
or regulations, the Company may take such action as it deems appropriate to
ensure that all applicable federal, state or local payroll, withholding, income
or other taxes, which are the sole and absolute responsibility of a Participant,
are withheld or collected from such Participant (including, without limitation,
deducting the minimum amount of such withholding obligation from any amount
otherwise payable in cash (whether related to the Award or otherwise) to the
Participant). In order to provide for such tax withholding in connection with an
Award, the Committee, in its discretion and subject to such additional terms and
conditions as it may adopt, may (i) require that, or permit the Participant to
satisfy such tax obligation by electing to have, the Company withhold a portion
of the Shares otherwise to be delivered upon exercise or receipt of (or the
lapse of restrictions relating to) such Award with a Fair Market Value equal to
the amount of such taxes (but only to the extent of the minimum amount required
to be withheld under applicable laws or regulations) or (ii) permit the
Participant to deliver to the Company Shares other than Shares issuable upon
exercise or receipt of (or the lapse of restrictions relating to) such Award
with a Fair Market Value equal to the amount of such taxes (but only to the
extent of the minimum amount required to be withheld under applicable laws or
regulations). The election, if any, must be made on or before the date that the
amount of tax to be withheld is determined in accordance with the rules and
regulations of the agent selected by the Committee to administer such aspect of
the Plan.
Section 10. General Provisions.
(a)No Rights to Awards. No Eligible Person, Participant or other Person shall
have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Eligible Persons, Participants or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to different Participants.
(b)Award Agreements. To the extent that the Company provides for a written Award
Agreement to be executed by the recipient of the Award or other procedures for
the Participant to accept his or her Award, the Participant will have no rights
under the Award unless and until the Award Agreement shall have been duly
delivered by the Company and executed or accepted, as the case may be, by the
Participant in accordance with any procedures and within any applicable time
limits prescribed by the Company.
(c)No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other or additional compensation arrangements, and such arrangements may be
either generally applicable or applicable only in specific cases.
(d)No Right to Employment, etc. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ, or as giving a
Non-Employee Director the right to continue as a director, of the Company or any
Affiliate. In addition, the Company or an Affiliate may at any time dismiss a
Participant from employment, or terminate the term of a Non-Employee Director,
free from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan or in any Award Agreement.
(e)Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware without regard to its conflicts of laws
provisions.
(f)Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.
(g)No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.
(h)Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.





--------------------------------------------------------------------------------



Exhibit 10.1


(i)Section 16 Compliance. The Plan is intended to comply in all respects with
Rule 16b-3 or any successor provision, as in effect from time to time, and in
all events the Plan shall be construed in accordance with the requirements of
Rule 16b-3. If any Plan provision does not comply with Rule 16b-3 as hereafter
amended or interpreted, the provision shall be deemed inoperative. The Board of
Directors, in its absolute discretion, may bifurcate the Plan so as to restrict,
limit or condition the use of any provision of the Plan with respect to persons
who are officers or directors subject to Section 16 of the Securities Exchange
Act of 1934, as amended, without so restricting, limiting or conditioning the
Plan with respect to other Participants.
(j)Section 409A Requirements. Notwithstanding anything to the contrary in this
Plan or any Award agreement, the following provisions shall apply to any
payments and benefits otherwise payable to or provided to a Participant under
this Plan and any Award:
(i)For purposes of Code Section 409A, each “payment” (as defined by Code Section
409A) made under this Plan or an Award shall be considered a “separate payment.”
In addition, for purposes of Code Section 409A, payments shall be deemed exempt
from the definition of deferred compensation under Code Section 409A to the
fullest extent possible under the “short-term deferral” exemption of Treasury
Regulation § 1.409A-1(b)(4).
(ii)If the Participant is a “specified employee” (within the meaning of Section
409A and determined pursuant to procedures adopted by the Company) at the time
of Participant’s “separation from service” (as defined in Section 409A of the
Code and Treasury Regulations Section 1.409A-1(h) without regard to the optional
alternative definitions available thereunder) and any amount that would be paid
to the Participant during the six-month period following such separation from
service constitutes a deferral of compensation (within the meaning of Section
409A), such amount shall not be paid to the Participant until the later of (i)
six months after the date of Participant’s separation from service, and (ii) the
payment date or commencement date specified in the Plan for such payment(s). On
the first regular payroll date following the expiration of such six-month period
(or if Participant dies during the 6-month period, the first payroll date
following the death), any payments that were delayed pursuant to the preceding
sentence shall be paid to Participant in a single lump sum and thereafter all
payments shall be made as if there had been no such delay. The provisions of
this Section 10(k)(ii) shall only apply if, and to the extent, required to avoid
the imputation of any tax, penalty or interest pursuant to Code Section 409A.
(iii)It is intended that any amounts payable under this Plan shall either be
exempt from Section 409A of the Code or shall comply with Section 409A of the
Code (including Treasury Regulations and other published guidance related
thereto) so as not to subject Participants to payment of any additional tax,
penalty, or interest imposed under Section 409A of the Code. The Plan shall be
construed in a manner to give effect to such intention. In no event whatsoever
shall the Company and/or any of its Affiliates be liable for any tax, interest
or penalties that may be imposed on any Participant (or any Participant’s
estate) under Section 409A of the Code. Neither the Company and/or any of its
affiliates shall have any obligation to indemnify or otherwise hold a
Participant (or any Participant’s estate) harmless from any or all such taxes,
interest or penalties, or liability for any damages related thereto.
(k)Stock-Based Awards in Substitution for Stock Options or Awards Granted by
Other Corporation. Awards may be granted to Eligible Persons in substitution for
or in connection with an assumption of employee stock options, stock
appreciation rights, restricted stock or other stock-based awards granted by
other entities to persons who are or who will become Eligible Persons in respect
of the Company or one of its Affiliates, in connection with a distribution,
merger or other reorganization by or with the granting entity or an affiliated
entity, or the acquisition by the Company or one of its Affiliates, directly or
indirectly, of all or a substantial part of the stock or assets of the employing
entity. The Awards so granted need not comply with other specific terms of the
Plan, provided the Awards reflect only adjustments giving effect to the
assumption or substitution consistent with the conversion applicable to the
Company’s Common Stock in the transaction and any change in the issuer of the
security. Any Shares that are delivered and any Awards that are granted by, or
become obligations of, the Company, as a result of the assumption by the Company
of, or in substitution for, outstanding awards previously granted by an acquired
company (or previously granted by a predecessor employer (or direct or indirect
parent thereof) in the case of persons that become employed by the Company or
one of its Affiliates in connection with a business or asset acquisition or
similar transaction) shall not be counted against the share limits in Section 4
or any other limits on the number of Shares available for issuance under the
Plan.





--------------------------------------------------------------------------------



Exhibit 10.1




(l)Clawback Policy. The Awards granted under the Plan are subject to the terms
of the Company’s recoupment, clawback or similar policy as it may be in effect
from time to time, as well as any similar provisions of applicable law, any of
which could in certain circumstances require repayment or forfeiture of Awards
or any Shares or other cash or property received with respect to the Awards
(including any value received from a disposition of the Shares or other property
acquired upon payment of the Awards).
Section 11. Effective Date of the Plan.
The Plan shall be effective as of the date of approval by the shareholders of
the Company in accordance with applicable law.
Section 12. Term of the Plan.
New Awards shall be granted under the Plan only during a 10-year period
beginning on the date on which the Board of Directors of the Company approves
the Plan. However, unless otherwise expressly provided in the Plan or in an
applicable Award Agreement, any Award theretofore granted may extend beyond the
end of such 10-year period, and the authority of the Committee provided for
hereunder with respect to the Plan and any Awards, and the authority of the
Board of Directors of the Company to amend the Plan, shall extend beyond the end
of such period.




Adopted by Board February 9, 2011, subject to and effective upon shareholder
approval Approved by shareholders on May 23, 2011
Amended by Board February 10, 2015, subject to and effective upon shareholder
approval
Approved by shareholders on June 1, 2015
Amended by Board November 8, 2018











